DETAILED ACTION
This action is in response to Applicant’s response filed June 30, 2022 and telephonic authorization given on July 12, 2022 so as to allow the claimed subject matter. Accordingly, the previous claim rejections have been withdrawn.
Claims 1, 2, 4, 6-18 and 20-23 are pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adam Fowles (Reg. No. 65,005) on July 12, 2022.
The application has been amended as follows: 
Please replace the original claim 17 with the new versions as follows:
17. 	(Currently Amended) The non-transitory machine readable medium of claim 16, the storage of a determination that ing the object.
Allowable Subject Matter
Claims 1, 2, 4, 6-18 and 20-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record. The closest prior art of record Bakre et al. (US 2016/0246676 A1) teach a plurality of storage node computing devices are identified based on an application of the ILM policy to metadata received from one of the storage node computing devices and associated with an object ingested by the one of the storage node computing devices (abstract), when the ILM policy specifies that a replication data protection schemes is implemented, the storage management computer instructs the storage node computer that ingested by the object to create and distribute at least two copies ([0042]), determine and identified computing storage node, information life cycle management (ILM) policy to metadata received from one of the storage node computing devices and associated with an object ingested by the one of the storage node computing devices ([0005]).
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “capturing, by the node, metadata associated with the object synchronously with ingesting the object; determining, synchronously with ingesting the object, a second storage site of the distributed storage system for a copy of the object a copy of the object based on evaluating an information lifecycle management (ILM) policy rule and the metadata associated with the object, the copy of the object at the second storage site based on the evaluated ILM policy rule” and similarly independent claims 8 and 16.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sirton et al. (US 2018/0314706 A1) described on [0010], e.g. ILM rules appliers deployed, the object metadata for evaluation against ILM rules on nodes throughout the storage system, [0012], e.g. ingest refers by nodes according to a client request and any governing ILM policy; [0011], e.g. overlapping ranges can lead to an ILM policy being applied on a same object by multiple nodes, which can result in violation of the ILM policy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154
7/15/22